CA Ne

MINISTERIO DE ENERGIA Y MINAS
Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N” 08212064 autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO; y de la otra parte MINERA CN S.A.C., identificada con R.U.C. N* 20522605400, con
domicilio en Avenida de la Floresta N* 497, Piso 5, San Borja, Lima debidamente representada
por su mandatario señor Valentín Paniagua Jara identificado con DNI N* 07270282, según
poder inscrito en el Asiento C00002 de la Partida N* 12339153 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”; en los
términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa al ingeniero Víctor Manuel Vargas Vargas como Director General de Minería y la
Resolución Ministerial N” 155-2011-MEM/DM, publicada en el diario oficial El Peruano con
fecha 31 de marzo de 2011, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 25 de abril de 2011.

TADO PERUANO

ES El INVERSIONISTA

MINISTERIO DE ENERGÍA Y MINAS
CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería,
Ingeniero Víctor Manuel Vargas Vargas, identificado con Documento Nacional de Identidad N*
08212064, autorizado por el artículo 13” del Reglamento de la Ley N* 27623, aprobado por
Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL ESTADO”, y,

(ii) MINERA C.N. S.A.C., identificada con R.U.C. N” 20522605400, con domicilio en
Avenida de la Floresta N* 497, Piso 5, distrito de San Borja, provincia y departamento de Lima,
representada por su mandatario señor Valentín Paniagua Jara, identificado con DNI N*
um 07270282, según poder inscrito en el Asiento COOO02 de la Partida N* 12339153, del Registro
de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”,

en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
A EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 30 de noviembre de 2010 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

MINISTERIO DE ENERGÍA Y MINAS

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 17'403,351.00 (Diecisiete Millones Cuatrocientos Tres
Mil Trescientos Cincuenta y Uno y 00/100 dólares americanos), a ejecutarse desde el mes de
abril de 2011 hasta diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 155-2011-MEM/DM, publicada en el Diario Oficial El
Peruano el 31 de marzo de 2011, la misma que como Anexo !l forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

MINISTERIO DE ENERGÍA Y MINAS
CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente doc:
de igual tenor, en Lima, a los 25 días del mes de abril de dos mil once.

da
¡ALESTADO

ento, en tres copias

ANEXO Il

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA DEVOUCIÓN DEL IGV E IPM

1. BIENES

BENTONITA

MINERA CN S.A.C.

8207.13.10.00"

4] 2508.10.00.00/

2 3824.90.60.00” | PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS ("LODOS")

3 3926.90.60.00” | PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA

4 6401.10.00.007 | CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN

5 6506.10.00.00/ | CASCOS DE SEGURIDAD

6 7228.80.00.00/ | BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS O SIN ALEAR
[7 7304.22.00.00./ | TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE

8 7304.23.00.00/ [LOS DEMÁS TUBOS DE PERFORACIÓN.

9

TRÉPANOS Y CORONAS CON PARTE OPERANTE DE CERMET

[10 8207.13.20.00-

BROCAS CON PARTE OPERANTE DE CERMET

11 8207.13.30.00y

BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET

12 8207.13.90.00/

LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET

13 8207.19.10.00/

TRÉPANOS Y CORONAS EXCEPTO DE CERMET

14 8207.19.21.00/

BROCAS DIAMANTADAS EXCEPTO DE CERMET

15 8207.19.29.00/

LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS

16 8207.19.30.00/

BARRENAS INTEGRALES

Az. 8207.19.80.00

LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y SONDEO

18 8207.90.00.00/

LOS DEMÁS ÚTILES INTERCAMBIABLES

19 8430.41.00.00/

LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN AUTOPROPULSADAS

20 8430.49.00.00

LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO AUTOPROPULSADAS

21 8431.43.10.00

BALANCINES

22 8431.43.90.00,

LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO O PERFORACIÓN DE LA
SUBPARTIDAS 8430.41 U 8430.49

23 8517.61.00.00,

ESTACIONES BASE

24 8517.62.90.00/

LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN Y TRANSMISIÓN O
REGENERACIÓN DE VOZ, IMAGEN U OTROS DATOS

25 8523.40.22.00y

SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN O IMAGEN Y SONIDO

26 8523.40.29.00/

LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

(O [27 | 8704.21.10.10/

CAMIONETAS PICK-UP DE ENCENDIDO POR COMPRESIÓN, ENSAMBLADAS CON PESO
TOTAL CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537 T. DIESEL

28 8705.20.00.00/

CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN

29 9006.30.00.00;

CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O AÉREA, EXAMEN MÉDICO
DE ÓRGANOS INTERNOS O PARA LABORATORIOS DE MEDICINA LEGAL O
IDENTIFICACIÓN JUDICIAL

30 9011.10.00.00.

MICROSCOPIOS ESTEREOSCOPICOS

31 9011.20.00.00

LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN

32 9012.10.00.00

MICROSCOPIOS, EXCEPTO LOS ÓPTICOS, DIFRACTÓGRAFOS

33 9014.20.00.00

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O ESPACIAL (EXCEPTO LAS

BRÚJULAS)
34 9014.80.00.00/ [LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN
35 9015.10.00.00” | TELEMÉTROS
36 9015.20.10.00 | TEODOLITOS
37 9015.20.20.00” | TAQUÍMETROS
38 9015.30.00.00” | NIVELES

39 9015.40.10.00

INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA, ELÉCTRICOS O ELECTRÓNICOS

40 9015.40.90.00.

LOS DEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA EXCEPTO
ELÉCTRICOS O ELECTRÓNICOS

41 9015.80.10.00

LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O ELECTRÓNICOS EXCEPTO

DE FOTOGRAMETRÍA
42 9015.80.90.004 | LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO ELÉCTRICOS O ELECTRÓNICOS
43 9015.90.00.00- | PARTES Y ACCESORIOS
44 9020.00.00.007 |LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS ANTIGÁS, EXCEPTO LAS
MÁSCARAS DE PROTECCIÓN SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE
45 9027.30.00.007 | ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y ESPECTRÓGRAFOS QUE UTILICEN
RADIACIONES ÓPTICAS (UV, VISIBLES, IR)
46 9030.33.00.007 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA O CONTROL DE TENSIÓN,
INTENSIDAD, RESISTENCIA O POTENCIA, SIN DISPOSITIVO REGISTRADOR
II. SERVICIOS
a) Servicios de Operaciones de Exploración Minera:
+ ” Topográficos y geodésicos.
+- Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos, restitución
fotogramétrica, fotografías aéreas, mecánica de rocas).
* Servicios geofísicos y geoquímicos (incluye ensayes).
+. Servicios de perforación diamantina y de circulación reversa (roto percusiva).
+/ Servicios aerotopográficos.
+/ Servicios de interpretación multiespectral de imágenes ya sean satelitales o equipos
aerotransportados.
+ / Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).
b)_ Otros Servicios Vinculados a la Actividad de Exploración Minera:

+, Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto.

Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias destinados a las
actividades de exploración minera.

U

/ Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y
desarmado de maquinarias y equipo necesario para las actividades de la exploración minera.

.

Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en las
actividades de exploración minera.

1]

/ Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para las
actividades de exploración.

Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las
actividades de exploración y la construcción de campamentos.

Servicios médicos y hospitalarios.

/_ Servicios relacionados con la protección ambiental.

Servicios de sistemas e informática.

Servicios de comunicaciones, incluyen comunicación radial, telefonía satelital.

Servicios de seguridad industrial y contraincendios.

Servicios de seguridad y vigilancia de instalaciones y personal operativo.

Servicios de seguros.

ejojelejeje

Servicios de rescate, auxilio.

ANEXO lll
MINERA CN S.A.C.

RELACIÓN DE CONCESIONES MINERAS

E Concesión Minera
Alfa 1-900 /

Gamma 1-1000 “
Nelson 1-900 *

Nicky 1 +

Nicky 5*
Nicky 61
Nicky 74
Nicky 8v
Nicky 97

Nicky 12/
Nicky 13*
Nicky 14”
Nicky 151
Nicky 16 y
Nicky 17»
Nick

Código Único

20002098
20002034
20002045
11136213
11136212
10570608 11136211
10570708 11136210
10570808 11136207
10570908 11136208
10080109 11153440
10080209 11157438
10080309 11151609
10203209 11158787
10203309 11158786
10203409 11158785
11164028
11166285

Partida Registra

900.00
1,000.00
900.00
900.00
1,000.00
1,000.00
700.00
500.00
800.00
400.00
1,000.00
800.00
700.00
1,000.00
800.00
900.00
1,000.00;

900.00

10245109 11166284 800.00

10245209 11166283

800.00

200.00

ANEXO NO?!
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES EN EXPLORACIÓN EN EL PERÍODO DE ABRIL DE 2011 A DICIEMBRE DE 2012
MINERA CN S.A.C.

a

Protectores antirruidos de materia plastica L

[Calzado con puntera metálica de protección 67|

[Cascos de seguridad a
Los demás aparatos para la recepción, conversión y trasmisión o regeneración

[de voz.imagen u otros datos 79]
[Camionetas Pick-Up de encendido por comprensión, ensambladas con peso

total con carga máxima inferior o igual a 4537 T, DIESEL 5.559] 5.559] 5.559]  ssso]  ss5so| 555] ssso]  5s5so]  s5sso| 5559]

|. SERVICIOS

a) Servicios de Operaciones de Exploración Minera

[Servicios geofísicos y geoquímicos (incluye ensayes)

[Servicios de perforación diamantina y de circulación reversa (roto percusiva).

¡Ensayes de laboratorio (an:

is de minerales, suelos,agua,etc).

|b) Otros servicios vinculados a la Actividad de Exploración Minera
[Servicio de alojamiento y alimentación del personal operativo del Titular del
[Proyecto.
[Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias
[destinados a las actividades de exploración minera.

servicio de diseño, construcción, montaje industrial, eléctrico y
Imecánico,armado y desarmado de maquinarias y equipo necesario para las
actividades de la exploración minera.
[Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos
necesarios para las actividades de exploración.

Transporte de personal, maquinaria, equipo, materiales y suministros necesarios
para las actividades de exploración y la construcción de campamentos.

¡Servicios médicos y hospitalarios.

¡Servicios relacionados con la protección ambiental.

[Servicios de comunicaciones, incluyen comunicación radial, telefonía satélital

O O A A

AS

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Primera
Adenda ai Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Edgardo Eltas Alva
Bazán, identificado con Documento Nacional de Identidad N” 06984888 autorizado por el artículo
13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-
2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se
denominará “El, ESTADO”, y de la otra parte MINERA HAMPTON PERU S.A.C., identificada con
R.U.C. N* 20522605400, con domicilio en Avenida de la Floresta N* 497, Piso 5, San Borja, Lima
debidamente representada por su apoderado señor Valentín Paniagua Jara identificado con DNI
N* 07270282, según poder inscrito en el Asiento CO0002 de la Partida N* 12339153 del Registro
de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”; en
los términos y condiciones siguientes:

PRIMERO.- En la fecha, EL ESTADO y el INVERSIONISTA han celebrado la Primera Adenda al
Contrato de Inversión en Exploración celebrado ei 25 de abril de 2011, al amparo de lo dispuesto
en la Ley N* 27623 y su Reglamento aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la Primera
Adenda al contrato antes mencionado, la misma que se insertará, conjuntamente con la Resolución
Ministerial N” 046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de
febrero de 2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de
Minería

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en la
cláusula segunda.

Lima, 18 de mayo de 2012

TA) EL INVER: STA
MINISTERIO DE ENERGIA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y MINERA HAMPTON PERU $.A.C

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería,
Ingeniero Edgardo Elías Alva Bazán, identificado con Documento Nacional de Identidad N*
06984888 autorizado por el artículo 13* del Reglamento de la Ley N* 27623, aprobado por Decreto
Supremo N* 082-2002-EF, a quien en adetante se le denominará “EL ESTADO”; y,

(ii) MINERA HAMPTON PERU S5.A.C., identificada con R.U.C. N* 20522605400, con
domicilio en Avenida de la Floresta N* 497, Piso 5, distrito de San Borja, provincia y departamento
Nr de Lima, representada por su apoderado señor Valentín Paniagua Jara, identificado con DNi N*
07270282, según poder inscrito en el Asiento C00002 de la Partida N* 12339153, del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en
los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

Con fecha 25 de abril de 2011, El ESTADO suscribió con MINERA CN S.A.C. un Contrato
de Inversión en Exploración.

La cláusula cuarta del referido contrato, establece que el Programa de Inversión podrá ser
modificado en el curso de su ejecución y que ta aprobación de cualquier modificación deberá
solicitarse a la Dirección General de Mineria del Ministerio de Energía y Minas, siendo de
aplicación todas las normas que regulan la presentación y aprobación de nuevos programas. De
ser el caso, luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

MINERA HAMPTON PERU S.A.C., mediante Escrito N* 2146102, de 25 noviembre de
2011, comunica el cambio de denominación social de dicha empresa, como consecuencia del
procedimiento de fusión por absorción. La fusión societaria se encuentra inscrita en el Asiento
B00001 de la Partida N* 12339153 del Registro de Personas Jurídicas de la Oficina Registral de
Lima de la Superintendencia Nacional de los Registros Públicos -SUNARP.

El efecto jurídico de la transformación societaria determina que MINERA HAMPTON PERU
S.A.C. es el titular de los derechos y obligaciones de MINERA CN S.A.C.

La Dirección General de Minería, mediante Resolución N* 013-2012-EM-DGM/CONT de
fecha 09 de mayo de 2012, basada en el Informe N* 221-2012-MEM-DGM/DPM, de fecha 12 de
abrií de 2012 determina tenerse presente el cambio de denominación social y ordena se proceda a
adecuar el contrato respectivo mediante adenda, sin haberse modificado el Cronograma de
Inversión en Exploración, la Lista de Bienes y Servicios, y la Relación de Concesiones Mineras,
correspondientes a los Anexos l, II y Ill del Contrato de Inversión en Exploración de fecha 25 de
abril de 2011.

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración

En este sentido, El Estado y el Inversionista acuerdan expresamente modificar el Contrato
de Inversión en Exploración entre el Estado Peruano y Minera CN S.A.C. de fecha 25 de abril de
2011, respecto únicamente del cambio de denominación social de EL INVERSIONISTA, de Minera
CN S.A.C, por la denominación actual MINERA HAMPTON PERÚ S.A.C.

CLÁUSULA TERCERA: Modificación del numeral (ii) de la introducción del Contrato
de Inversión en Exploración de fecha 25 de abril de 2011.

El numeral (ii) de la introducción del Contrato de Inversión en Exploración quedará
redactado en los siguientes términos:

“(i) MINERA HAMPTON PERU S.A.C., identificada con R.U.C. N* 20522605400, con domicilio
en Avenida de la Floresta N* 497, Piso 5, San Borja, provincia y departamento de Lima
debidamente representada por su apoderado señor Valentín Paniagua Jara identificado con
DNI N* 07270282, según poder inscrito en el Asiento C00002 de la Partida N* 12339153 del
Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará "EL
INVERSIONISTA”, en los términos y condiciones siguientes:”

CLÁUSULA CUARTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 25 de abril de 2011 se mantienen vigentes, en tanto no contradigan la presente
adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 18 días del mes de mayo de dos mil doce.

L'ESTAD EL INVE ISTA
MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Segunda
Adenda al Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Edgardo Elias Alva
Bazán, identificado con Documento Nacional de Identidad N” 06984888 autorizado por el artículo
13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-
2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se
denominará “EL ESTADO”; y de la otra parte MINERA HAMPTON PERU S.A.C., identificada con
R.U.C. N” 20522605400, con domicilio en Calle Monte Rosa N” 256, Urb. Chacarilla del Estanque,
distrito de Santiago de Surco, provincia y departamento de Lima, debidamente representada por
su apoderado señor Valentín Paniagua Jara identificado con DN! N* 07270282, según poder
inscrito en el Asiento CDOO10 de la Partida N* 12339153 del Registro de Personas Jurídicas de la
Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”; en los términos y condiciones
siguientes:

PRIMERO.- En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado la Segunda Adenda al
Contrato de Inversión en Exploración celebrado el 25 de abril de 2011, al amparo de lo dispuesto
en la Ley N” 27623 y su Reglamento aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la Segunda
Adenda al contrato antes mencionado, la misma que se insertará, conjuntamente con la Resolución
Ministerial N* 046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de
febrero de 2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de
Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en la
cláusula segunda.

Lima, 25 de abril de 2013

ESTADO EN INVE! ISTA
|
NS
NES)
MINISTERIO DE ENERGIA Y MINAS

SEGUNDA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y MINERA HAMPTON PERU S.A.C

Conste por el presente documento la Segunda Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería,
ingeniero Edgardo Elías Alva Bazán, identificado con Documento Nacional de Identidad N”
06984888 autorizado por el artículo 13” del Reglamento de la Ley N” 27623, aprobado por Decreto
Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL ESTADO”, y,

(ii) MINERA HAMPTON PERU S.A.C., identificada con R.U.C. N” 20522605400, con
domicilio en Calle Monte Rosa N* 256, Urb. Chacarilla del Estanque, distrito de Santiago de Surco,
provincia y departamento de Lima, representada por su apoderado señor Valentín Paniagua Jara,
identificado con DNI N* 07270282, según poder inscrito en el Asiento C00010 de la Partida N”
12339153, del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

Con fecha 25 de abril de 2011, El ESTADO suscribió con MINERA CN S.A.C. un Contrato
de Inversión en Exploración.

Mediante la Primera Adenda al Contrato de Inversión en Exploración, de fecha 18 de mayo
de 2012, se modificó el Contrato de Inversión en Exploración respecto únicamente del cambio de
denominación social de EL INVERSIONISTA, de Minera CN S.A.C. por la denominación actual
MINERA HAMPTON PERÚ S.A.C.

EL INVERSIONISTA, mediante Escrito N” 2255856 de fecha 28 de diciembre de 2012, ha
solicitado una modificación a su Programa de Inversión en Exploración con ta finalidad de ampliar
el monta comprometido.

La Dirección General de Mineria, por Resolución N* 173-2013-EM-DGM/CONT, de fecha
19 de abril de 2013, sustentada en el Informe N” 380-2013-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración de MINERA HAMPTON PERU S.A.C. con
lo cual la nueva inversión total asciende a US$ 106'985,052.00 (Ciento Seis Millones Novecientos
Ochenta y Cinco Mil Cincuenta y Dos y 00/100 Dólares Americanos) a ser ejecutado en el periodo
de abril de 2011 a diciembre de 2015.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer párrafo del
numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión en Exploración
suscrito con fecha 25 de abril de 2011.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:
Sy]

MINISTERIO DE ENERGÍA Y MINAS

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a partir
de la suscripción del mismo, inversiones en exploración en las concesiones señaladas en la
Cláusula 1.1 por un monto de US$ 106'985,052.00 (Ciento Seis Millones Novecientos Ochenta y
Cinco Mil Cincuenta y Dos y 00/100 Dólares Americanos) para el periodo comprendido entre abril
de 2011 hasta diciembre de 2015”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de considerar
que las inversiones correspondientes desde abril de 2011 hasta diciembre de 2015 ascienden a ta
suma total de US$ 106'985,052.00 (Ciento Seis Millones Novecientos Ochenta y Cinco Mil
Cincuenta y Dos y 00/100 Dólares Americanos), para el periodo comprendido entre abril de 2011
hasta diciembre de 2015, el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo ill del Contrato de Inversión en
Exploración.

El Anexo lIl del Contrato de Inversión en Exploración se modifica en el sentido de incluir en
el Anexo Ill, Lista de Concesiones Mineras, los siguientes ocho derechos mineros: CELESTE 1,
CELESTE 2, CELESTE 3, CELESTE 8, LEOPARD, CHEETAH, MARY 1 y MARY 2, lo que hace un
total de (29) concesiones mineras, según el Anexo !!l que se adjunta.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 25 de abril de 2011 se mantienen vigentes en tanto no contradigan lo dispuesto
en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 25 días del mes de abril de 2013.

¡L INV) ISTA

ANEXO NO Ill

MINERA HAMPTON PERU S.A.C.
RELACIÓN DE CONCESIONES MINERAS

Hem Concesión Minera Código Único Partida Registral Hectáreas
1 ¡Alfa 1-900 010263293 20002098 900.00]
2 [Gamma 1-1000 010338493 20002034 1,000.00]
3 ¡Nelson 1-900 010062494 20002045 900.00
4 [Nicky 1 010570408 11136213 900.00]
5_... [Nicky 2 010570508 11136212 1,000.00]
6 Nicky 3 010570608 11136211 1,000.00
7 Nicky 4 010570708 11136210 700,00]
8 Nicky 5 010573808 11136209 500.00
9 Nicky 6 010570808 11136207 800.00
10 Nicky 7 010570908 11136208 400.00]
14 __ Nicky 8 010080109 11153440 1,000.00]
12 [Nicky 9 010080209 11157438 800.00]
13 _ Nicky 10 010080309 41151609 700.00]
14 _ [Nicky 11 010203209 11158787 1,000.00]
15 _ [Nicky 12 010203309 11158786 800.00
16 ¡Nicky 13 010203409 11158785 900.00
17__ Nicky 14 010244909 11164028 1,000.00]
18 [Nicky 15 010245009 11166285 900.00]
19 [Nicky 16 010245109 11166284 800.00]
20 |Nicky 17 010245209 11166283 800.00]
21 [Nicky 18 010245309 11164029 900.00
22 [Celeste 1 010247410 11180004 1,000.00]
23 _ [Celeste 2 010265710 11180005 800.00
24 _ [Celeste 3 010265810 11180007 600.00
25 [Celeste 8 010156512 11241797 1,000.00]
26. Leopard 010053011 11201566 900.00]
27 [Cheetah 010053111 11201514 900.00]
010247510 11189552 900.00
010265910 11180072 400.00)

[Los riomás aparatos resprratarios y máscara
IS, UXCOPIO las máscaras un pro!
%0 nielement

[Carmionetas Pirk-Up de encendido par
com lacas cun peso total con
9 iguala 4547 T, DIESEL

la)

al a
Ñ

5.550]

) Servicios de Operaciones de
Exploración Minera

33,875]

578,195]
b) Otros servicios vincutados a

Ala Actividad

porte de personal, ma
iales y sum
fas ee ax;
jamantos.

'guinaria, equipa,
'0S necesanos para las.
ploración yla construcción de

18,10
198 médicos y hospitalarios,

2209
20
1035
2,06
178
12500] 15.500 10.10%
jones y personal oper. 9809] sel 9m00l  e000l
1 Seras de vaguros 2] 19 E B d ol al
- Lara ven] 0050 26072 0
j ¿] 823,901 523,001) 823,001 001 280079l 1875.14) 1.070.700] 1472202) 916,621) 3, an
| Z/ ora INVERSIONES 328,731) 828,731 31] 828,731] 828,

2,205, 956|

100) 104724 eos] 0,
42]

